HOLDAWAY, Associate Judge,
concurring:
I concur in the result but disassociate myself from that part of the opinion that finds the BVA’s reasons or' bases “inadequate” in rejecting the opinions of the VA and private doctors. I would find the reasons given (“opinions were expressed relative to a subjective history furnished by the veteran which has not been supported by the medical records”) do adequately explain why the Board reached the decision it did. These are plausible reasons for rejecting the doctors’ opinions. In this effectively concise phrase, the Board gave two distinct reasons for its findings: that the opinions were solely based on the “subjective” (hence possibly biased) history from the claimant and that there was lack of corroboration from medical records that were contemporaneous with the alleged injury that had occurred two and one half decades ago. Aloné or in combination these reasons would be more than sufficient to permit a common law jury to reject the opinions. (See generally, 98 C.J.S. § 458 et seq.) The statute, 38 U.S.C.A. § 7104(d)(1), requires only that “reasons or bases” be given, nothing more and nothing less. An individual unencumbered with a law degree would have no difficulty interpreting the plain and simple meaning of the three words “reasons or bases”: Was a reason or basis given in the decision for the finding? The majority apparently concede that such reasons were given; they can hardly do otherwise. With all respect to my colleagues, the analysis finding the reasons inadequate is subjective, lacks substance, and is itself “wholly conclusory.” They cavil solely at the “adequacy” of the reasons. But that quibble apart, in so doing, of course, they add a gloss to the statute; in a word, they judicially amend it. There is absolutely no qualitative requirement in § 7104(d)(1). Moreover, by acknowledging that reasons were given but finding them inadequate, they are, in effect, involving themselves in the fact-finding process. If inadequate reasons were given then surely the defect is in the fact-finding, not the writing of the decision. If that is so, then the judicial review should focus on the fact-finding and the appellate standards that apply thereto. In short, there is a subtle but very important difference between “adequate reasons or bases” (a term Congress could have used but didn’t) and “reasons or bases that adequately explain the basis of the decision.” I’m afraid this Court, myself included, has not always grasped this subtle distinction.